DETAILED ACTION
This is a non-final, first office action on the merits.  Claims 1-11 and 12-21 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Preliminary Applicant’s amendment date 7/27/2022, amended claims 1, 8, and 12; canceled claims 11 and 22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8 recites “the determining the available number of participants in each panel source includes determining the potential participants that have the required participant attributes”.  There is insufficient antecedent basis for this limitation. Examiner interprets that this limitation depend on claim 7.
The dependent claims 9 inherit the deficiency of their respective parent claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 12-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of Patent No. 11,348,148.
Claim 1 and 12 of instant application is compared to claims 1 and 11 of patent 11,348,148 in the following table:
Instant Application: 17750283
Patent: 11,348,148 
Claims 1 and 7. A method for sourcing participants for a usability study comprising:
1. A method for sourcing participants for a usability study comprising:
receiving study parameters including the type of study, time-to-field of the study, required number of participants, and required participant attributes;
receiving study parameters including the type of study, time-to-field of the study, required number of participants,
and required participant attributes;
receiving a set of business rules for the study;
receiving a set of business rules for the study;

querying a plurality of panel sources for potential participants and pricing data;
querying a plurality of panel sources for potential participants and pricing data;
selecting a subset of the panel sources responsive to the pricing data;
also, it corresponds to claim 7.
selecting a subset of the panel sources responsive to the pricing data by determining an available number of participants in each panel source, calculating a pool size in each panel source of participants from the available number of participants which historically have engaged in the type of study and within the time-to-field of the study, ranking the plurality of panel sources by the pricing data, and comparing the pool size of each panel source to the required number of participants in order of the ranking until the aggregation of the pool sizes exceeds the required number of
participants;
receiving participants from the subset of the panel sources;
receiving participants from the subset of the panel sources;
fielding the participants in the study; and
fielding the participants in the study; and
monitoring participant outcomes by inserting a virtual tracking code to a web site targeted for the study at a local machine to each participant, wherein the tracking code collects data including at least one of number of clicks, keystrokes. keywords, scrolls, and time on tasks, and providing the collected data to a server for additional analysis.
monitoring participant outcomes by inserting a virtual tracking code to a web site targeted for the study at a local machine to each participant, wherein the tracking code collects data including at least one of number of
clicks, key strokes, keywords, scrolls, and time on tasks, and providing the collected data to a server for additional analysis.
Claims 12 and 18. (Currently Amended) study comprising:
11. An intelligent sourcing engine for sourcing participants for a usability study comprising:
a processor in communication with non-transitory memory;
a processor in communication with non-transitory memory;
a study database stored in the non-transitory memory containing study parameters including the type of study, time-to-field of the study, required number of participants, and required participant attributes;
a study database stored in the non-transitory memory containing study parameters including the type of study, time-to-field of the study, required number of participants, and required participant attributes;
a rules database stored in the non-transitory memory containing a set of business rules for the study;
a rules database stored in the non-transitory memory containing a set of business rules for the study;
a study estimation server stored in the non-transitory memory and when executed by the processor for querying a plurality of panel sources for potential participants and pricing data;
a study estimation server stored in the non-transitory memory and when executed by the processor for querying
a plurality of panel sources for potential participants and pricing data;
a selection server stored in the non-transitory memory and when executed by the processor for selecting a subset of the panel sources responsive to the pricing data; and also, it corresponds to claim 18.
a selection server stored in the non-transitory memory and when executed by the processor for selecting a subset
of the panel sources responsive to the pricing data by determining an available number of participants in each panel source, calculating a pool size in each panel source of participants from the available number of participants which historically have engaged in the type
of study and within the time-to-field of the study, ranking the plurality of panel sources by the pricing data and comparing the pool size of each panel source to the required number of participants in order of the ranking until the aggregation of the pool sizes exceeds the required number of participants; and
an administration server stored in the non-transitory memory and when executed by the processor for receiving participants from the subset of the panel sources, fielding the participants in the study, and monitoring participant outcomes by inserting a virtual tracking code to a web site targeted for the study at a local machine to each participant wherein the tracking code collects data including at least one of number of clicks, key strokes, keywords, scrolls, and time on tasks.
an administration server stored in the non-transitory memory and when executed by the processor for receiving participants from the subset of the panel sources, fielding the participants in the study, and monitoring participant outcomes by inserting a virtual tracking code to a web site targeted for the study at a local machine to each participant, wherein the tracking code collects data including at least one of number of clicks, key strokes, keywords, scrolls, and time on tasks.


This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
Claims 1-11 and 12-21 of the instant application are substantially similar to claims 1-20 of the patent 11,348,148.
Both applications’ independent claims recite substantially the same receiving study parameters, receiving a set of business rules, querying a plurality of panel sources, selecting a subset of the panel sources, receiving participants, fielding the participants, and monitoring participant outcomes by inserting a virtual tracking.  The instant application has omitted the “determining an available number of participants in each panel source, calculating a pool size in each panel source of participants from the available number of participants which historically have engaged in the type of study and within the time-to-field of the study, ranking the plurality of panel sources by the pricing data, and comparing the pool size of each panel source to the required number of participants in order of the ranking until the aggregation of the pool sizes exceeds the required number of participants” recited in the independent claims of the '148 patent, otherwise the independent claims of the instant and parent applications are substantially similar. The elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)). Therefore it would have been obvious to one of ordinary skill in the art to have modified the claims of the cited patent to eliminate the recited determining an available number of participants in each panel source, calculating a pool size in each panel source of participants from the available number of participants which historically have engaged in the type of study and within the time-to-field of the study, ranking the plurality of panel sources by the pricing data, and comparing the pool size of each panel source to the required number of participants in order of the ranking until the aggregation of the pool sizes exceeds the required number of participants and accordingly the independent claims of the instant application are obvious variants of those recited in the '148 patent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 8, 12-13, and 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Frankham et al. (US Pub. No. 2012/0072232) (hereinafter Frankham et al.) in view of Atterer R et al. : "Knowing the User's Every Move- User Activity Tracking for Website Usability Evaluation and Implicit Interaction," WWW '06 Proceedings of the 15th World Wide Web, ACM, New York, NY, USA, May 22, 2006, pp. 203-212 (May 22, 2006) (hereinafter Atterer et al.).
Regarding claim 1, Frankham discloses method for sourcing participants for a usability study comprising: 
receiving study parameters including the type of study, time-to-field of the study, required number of participants, and required participant attributes (see Frankham, para [0082], wherein the system may solicit one or more individuals (e.g., on behalf of the interested entity) for interest in participating in a survey. In some embodiments, the entity may identify potential survey participants to the system; para [0084], wherein the survey may be designed to identify parameters for a study or trial, e.g., acceptable or appropriate length of a trial, number of participants, compensation, accessibility of participants to required components of a study, required compliance level, related risks, avoidance of legal and/or FDA-related issues, etc. The survey may be designed to identify certain attributes or characteristics related to a topic. The survey may be used to rank issues (e.g., by importance, urgency and/or interest) pertaining to a topic in designing a study; para [0103], wherein product assessment, including but not limited to drug, device, biologic, natural health product, over-the-counter product or any type and form of healthcare product (e.g. .. tiger balm), and assessment of any type and form of disease, and assessment of any type and form of therapy and/or an assessment of a combination of disease, product and/or therapy; and para [0125], wherein the platform may segment or categorize the data by any dimension or attribute, including but not limited to patient age, patient gender, patient location, side-effects, compliance, quality of life index, diagnosis, treatment, dosage, length of treatment and medical history); 
receiving a set of business rales for the study (see Frankham, para [0066], wherein the platform 200 of the present solution may provide a work flow engine, business rules and interface to facilitate, provide or execute any of the online community identification, patient discovery via online survey, trial study); 
querying a plurality of panel sources for potential participants and pricing data (see Frankham, para [0012], wherein the method may also include communicating via a network a request to patients of the one or more online communities to participate in the assessment. The device may query a database having data collected via the online survey from the plurality of patients from a plurality of online communities (i.e., panel sources for potential participants); and para [0012], wherein the system may initiate a study based in part on the projected participation rate in the study); 
selecting a subset of the panel sources responsive to the pricing data (see Frankham, para [0126], wherein a pool of patients are identified to consider for participation in an assessment. At step 322, patients from the pool of patients are selected based on meeting a desired or predetermined selection criteria; and para [0012], wherein the system may initiate a study based in part on the projected participation rate in the study);
receiving participants from the subset of the panel sources (see Frankham, para [0092], wherein a study workflow builder of the clinical trial module may receive information about the selected patients from the patient selector module; and para [0128], wherein the platform may select patients from the pool of patients based on criteria of age, gender or location of the patient, health/medical history of the patient, criteria of side-effects of the patient, criteria of diagnosis of the patient,  criteria of quality of life index of the patient);
fielding the participants in the study (see Frankham, para [0092], wherein assess the suitability of an individual for participating); and
monitoring participant outcomes (see Frankham, para [0093], wherein tracker for monitoring or tracking the progress of the study…. The execution tracker may track milestones and/or any results from the study);
providing the collected data to a server for additional analysis (see Frankham, para [0075], wherein an analysis interface may include any module, script, program, agent, state machine, component or set of executable instructions executing on one or more machines or servers; and para [0012], wherein via the device, a protocol is generated or created for the assessment of the predetermined drug based on data collected from the online survey).
Frankham fails to explicitly disclose inserting a virtual tracking code to a web site targeted for the study at a local machine to each participant, wherein the tracking code collects data including at least one of number of clicks, keystrokes. keywords, scrolls, and time on tasks.
Analogous art Atterer discloses inserting a virtual tracking code to a web site targeted for the study at a local machine to each participant, wherein the tracking code collects data including at least one of number of clicks, keystrokes. keywords, scrolls, and time on tasks, and providing the collected data to a server for additional analysis (see Atterer, column 2, page 210, wherein HTML pages appear to have been prepared manually for the user study by inserting scripting commands; column 1, abstract, wherein we present an implementation for detailed tracking of user actions on web pages. An HTTP proxy modifies HTML pages by adding JavaScript code before delivering them to the client. This JavaScript tracking code collects data about mouse movements, keyboard input and more; and column 2, page 204, wherein referring to Fig. 1 shows that before our HTTP proxy passes on HTML data from the server to the client, the HTML is modified. The modification causes the JavaScript part of our implementation to be loaded in the context of the page. The modification causes the JavaScript part of our implementation to be loaded in the context of the page. As long as the page is displayed, the JavaScript code collects data and sends it to the proxy for logging; column 1, page 205, wherein usage analysis of websites, e.g. determining detailed usage patterns for purposes of marketing, business process streamlining or similar; column 2, page 207, wherein the monitoring and logging of user actions must proceed accurately, in real time and in a reproducible way. It is important to provide a range of features and possibilities that is comparable to those of a standard usability test, resulting in an accurate listing of what the user actually did while performing the predefined tasks. In order to be able to reconstruct website usage in a qualitatively adequate way, we decided to track the following user actions: 1) Navigation behavior metrics across multiple websites, such as the most frequently used path through a website, key entry and exit pages, and page views; 2) Time-based metrics such as the average time spent on a page, amount of time the mouse pointer hovers over elements (to detect whether the user hesitated over other interesting links/text areas before he clicked), and time of usage of elements (time taken for form fields, click frequency, general typing speed) Actions of a user within a web page, related to mouse input. This includes the absolute (more specifically, window-relative) mouse position and identifying the elements under the mouse pointer. Both clicks and hovering over elements need to be logged. If the user is familiar with the task, the recorded data must show the intentional and straight mouse movements; 3) Other user actions, such as scrolling, window resizing and any keys pressed; column 1, abstract, wherein this JavaScript tracking code collects data about mouse movements, keyboard input and more; and column 1, page 207, wherein analyzing the information about how precise a user clicks, how often she needs to correct an input field or how long it takes her to write her name, do we have to treat this data as personal information?). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Frankham, regarding the Online Resources To Design A Clinical Study And Recruit Participants, to have included inserting a virtual tracking code to a web site targeted for the study at a local machine to each participant, wherein the tracking code collects data including at least one of number of clicks, keystrokes. keywords, scrolls, and time on tasks, and providing the collected data to a server for additional analysis because it would have improved the efficiency and quality of collected information beyond traditional per-page data. Frankham discloses the web crawler may incorporate program code based on open source software, commercially available software, or a combination of both. The program code may be designed for fast execution on hardware.  Using the Knowing the User's Every Move- User Activity Tracking for Website Usability Evaluation and Implicit Interaction of Atterer would enhance user experience by providing a mechanism for engaging customers in an ongoing dialogue about company products.
Regarding claim 2, Frankham discloses the method of claim 1, wherein the business rules are received from a client for which the study is being performed (see Frankham, para [0079], wherein data access rules may determine if a user or client may have the access rights to access trial or survey results at any particular time).
Regarding claim 4, Frankham discloses the method of claim 1, wherein the business rules are generated based on the monitored outcomes of sourcing of previous studies (see Frankham, para [0137], wherein the platform may establish and/or maintain any metrics of data collected from the assessments).
Regarding claim 5, Frankham discloses the method of claim 1, further comprising filtering the plurality of panel sources based upon a minimum quality threshold (see Frankham, para [0088], wherein one or more surveys may pre-filter survey participants and provide a pool of relevant, interested and/or motivated patients for the study. Patients may be identified as relevant for recruitment based on a set of inclusion criteria 225, e.g., diagnosed and treated for osteoporosis, having gastrointestinal (GI) side-effects, and having interest in participating in a trial. Patients may be identified as not relevant for recruitment based on a set of exclusion criteria, e.g., high risk for heart attacks). 
Regarding claim 8, Frankham discloses the method of claim 1, wherein the determining the available number of participants in each panel source includes determining the potential participants that have the required participant attributes (see Frankham, para [0082], wherein the system may solicit one or more individuals (e.g., on behalf of the interested entity) for interest in participating in a survey. In some embodiments, the entity may identify potential survey participants to the system; and para [0125], wherein the platform may segment or categorize the data by any dimension or attribute, including but not limited to patient age, patient gender, patient location, side-effects, compliance, quality of life index, diagnosis, treatment, dosage, length of treatment and medical history).
Regarding claims 12-17 and 21 are rejected based upon the same rationale as the rejection of claims 1-6 and 8-10, respectively, since they are the system claims corresponding to the method claims. Claim 12 recites additional feature a processor in communication with non-transitory memory, a study database, a rules database, a study estimation server for querying, a selection server for selecting, and an administration server for receiving (see Frankham, Fig. 1D; paras [0042]-[0045]; and [0066]).
Claims 3 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Frankham et al. (US Pub. No. 2012/0072232) (hereinafter Frankham et al.) in view of Atterer R et al. : "Knowing the User's Every Move- User Activity Tracking for Website Usability Evaluation and Implicit Interaction," WWW '06 Proceedings of the 15th World Wide Web, ACM, New York, NY, USA, May 22, 2006, pp. 203-212 (May 22, 2006) (hereinafter Atterer et al.), and further in view of van Duyne et al. (US Pat. No. 6,859,784) (hereinafter van Duyne et al.).
Regarding claim 3, Frankham the method of claim 1, wherein the business rules, as set forth above with claim 1.
Frankham et al. and Atterer et al. combined fail to explicitly disclose extrapolated from a service contract with a client for which the study is being performed.
Analogous art van Duyne et al. discloses extrapolated from a service contract with a client for which the study is being performed (see van Duyne, column 8, lines 59-62, wherein correlation engine 154 can automatically provide statistical information for review by a customer; and column 4, lines 14-20, wherein consent editor 116 can be used to elect, select, create or modify various consent forms that may be used in a research project. In one implementation, a non-disclosure agreement can be presented to a participant prior to running a research project. Consent editor 116 can be used to select or modify one or more standard non-disclosure agreements that are one or more standard non-disclosure agreements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Frankham, regarding the systems for using online resources to design a clinical study and recruit participants, to have included extrapolated from a service contract with a client for which the study is being performed because it would provide an efficiency by providing favorable reviews for products or services involved in the trial or study. Frankham discloses online communities to engage in or join discussions with leads or patients. Using the automated research tool of van Duyne would provide research participants to agree to non-disclosure.
Claims 6 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Frankham et al. (US Pub. No. 2012/0072232) (hereinafter Frankham et al.) in view of Atterer R et al. : "Knowing the User's Every Move- User Activity Tracking for Website Usability Evaluation and Implicit Interaction," WWW '06 Proceedings of the 15th World Wide Web, ACM, New York, NY, USA, May 22, 2006, pp. 203-212 (May 22, 2006) (hereinafter Atterer et al.), in view of Krzysztof Z. Gajos, Daniel S. Weld, Jacob O. Wobbrock et al. (Automatically generating personalized user interfaces with Supple, Artificial Intelligence 174 (2010) 910–950) (hereinafter Gajos et al.), and further in view of Brierley et al. (US Pub. No. 2010/0114666) (hereinafter Brierley et al.).
Regarding claim 6, Frankham the method of claim 5.
Frankham et al. and Atterer et al. combined fail to explicitly disclose wherein a quality metric for each panel source is generated by prior participation in studies responsive to timing of study tasks, red herring questions, answer consistency and answer patterns.
Analogous art Gajos et al. discloses a quality metric for each panel source is generated by prior participation in studies responsive to timing of study tasks, answer consistency and answer patterns (see Gajos, page 918, wherein provides a quantitative metric of the user interface quality. The cost function can correspond to any measure of quality of a user interface, such as consistency with the user’s stated preferences (Section 5.1) or expected speed of use (Section 5.2). Several different traces are provided, the user may be offered a choice as to what kind of usage pattern they are most likely to engage in and thus have the interface rendered in a way that best reflects their needs; page 938, wherein the queries were generated automatically based on earlier responses from the participant, so each participant saw a different set of queries; page 942, wherein analyzed the timing data using a mixed-effects model analysis of variance with repeated measures: Impairment, Interface variant, Application and Trial set were modeled as fixed effects while Participant was modeled correctly as a random effect because the levels of this factor were drawn randomly from a larger population).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Frankham, regarding the systems for using online resources to design a clinical study and recruit participants, to have included a quality metric for each panel source is generated by prior participation in studies responsive to timing of study tasks, red herring questions, answer consistency and answer patterns because it would improve the quality of performed tasks. Frankham discloses quality of the study by refining or modifying the study based on results from the study. Using the automatically generating personalized user interfaces of Gajos would improve both user performance and satisfaction.
Analogous art Brierley et al. discloses a quality metric for each panel source is generated by prior participation in studies responsive to red herring questions, answer consistency and answer patterns (see Brierley, para [0013], wherein each of the internal, external, and enrollment survey complete types of offenses relate to undesirable response behaviors, such as inconsistent answer patterns, answering a red herring question in the affirmative; para [0044], wherein key profile attributes and corresponding update history; past survey invitation and response history; and para [0027], wherein an audit test is a test that specifies a panelist event to measure for a given period of time. Specifically, an audit test gathers results for a particular metric, which may contain binary, numeric, or categorical information. An audit test may include identity verification using an external identity verification service, trap survey testing to test for answers that are inconsistent with the member's profile information, speeding and that may include red herrings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Frankham, regarding the systems for using online resources to design a clinical study and recruit participants, to have included a quality metric for each panel source is generated by prior participation in studies responsive to red herring questions, answer consistency and answer patterns because it would improve the quality of performed tasks. Frankham discloses quality of the study by refining or modifying the study based on results from the study. Using the system for screening and evaluation of research panel members of Brierley would improve the quality and efficiency of participants.
Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Frankham et al. (US Pub. No. 2012/0072232) (hereinafter Frankham et al.) in view of Atterer R et al. : "Knowing the User's Every Move- User Activity Tracking for Website Usability Evaluation and Implicit Interaction," WWW '06 Proceedings of the 15th World Wide Web, ACM, New York, NY, USA, May 22, 2006, pp. 203-212 (May 22, 2006) (hereinafter Atterer et al.), and further in view of Frost et al. (US Pat. No. 5,041,972) (hereinafter Frost et al.).
Regarding claim 9, Frankham discloses the method of claim 8, wherein the determining the potential participants that have the required participant attributes includes filtering the potential participants for targetable attributes that are known (see Frankham, para [0088], wherein one or more surveys may pre-filter survey participants and provide a pool of relevant, interested and/or motivated patients for the study; para [0125], wherein the platform may segment or categorize the data by any dimension or attribute, including but not limited to patient age, patient gender, patient location, side-effects, compliance, quality of life index, diagnosis, treatment, dosage, length of treatment and medical history).
Frankham et al. and Atterer et al. combined fail to explicitly disclose estimating not known targetable attributes by demographic frequency and known attribute correlation, and predicting non-targetable attributes using statistical sampling.
Analogous art Frost et al. discloses estimating not known targetable attributes by demographic frequency and known attribute correlation, and predicting non-targetable attributes using statistical sampling (see Frost, column 2, lines 27-33, wherein known statistical methods such as factor analysis and cluster analysis have been used to group descriptors or attributes into factors which are intended to approximate the underlying constructs of consumer behavior. Attributes have then been chosen from each cluster or factor using a centroid or averaging method; and column 5, lines 1-48, wherein these attribute weights indicate the relative contribution of the attribute to each consumer's choice or purchase decision. An elasticity curve is preferably thereafter calculated whereby the attribute evaluations for each consumer interviewed are further weighted on the basis of the propensity of that consumer to change his or her choice or purchase decision between each set of adjacent items on the curve, having the next greater or lesser degree of preference as indicated by that consumer. These propensity weights are proportionate to the slope of the portion of the elasticity curve falling between the points representing such adjacent items. The elasticity curve and the propensity weights defined thereby are useful to predict changes in purchase decisions caused by a given change in the degree to which an attribute is possessed by a given item, for example, a 10% increase or decrease is assumed for a given attribute on a given item. Correlations between attributes are also measured so that when such a given change is calculated for one attribute, the resulting concomitant adjustments in all other attributes are also measured m accordance with such correlations. The attribute evaluations obtained originally from the consumer interviews are now increased or decreased by the positive and negative weighted changes in the attributes, as the case may be, in order to establish a new set of assumed attribute evaluations resulting from the given change in an attribute. This new set of assumed attribute evaluations is useful to predict new purchase decisions or preferences that will result if the given change in an attribute is implemented).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Frankham, regarding the systems for using online resources to design a clinical study and recruit participants, to have included estimating not known targetable attributes by demographic frequency and known attribute correlation, and predicting non-targetable attributes using statistical sampling because it would improve the quality of performed tasks. Frankham discloses quality of the study by refining or modifying the study based on results from the study. Using the consumer response for the development of consumer products of Frost would improve both user performance and satisfaction.
Claims 10 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Frankham et al. (US Pub. No. 2012/0072232) (hereinafter Frankham et al.) in view of Atterer R et al. : "Knowing the User's Every Move- User Activity Tracking for Website Usability Evaluation and Implicit Interaction," WWW '06 Proceedings of the 15th World Wide Web, ACM, New York, NY, USA, May 22, 2006, pp. 203-212 (May 22, 2006) (hereinafter Atterer et al.), and further in view of Korolev et al. (US Pub. No. 2011/0069821) (hereinafter Korolev et al.).
Regarding claim 10, Frankham the method of claim 1.
Frankham et al. and Atterer et al. combined fail to explicitly disclose further comprising throttling a rate of invitations to the subset of panel sources for the participants based upon a rate of participation compared against an estimate of participation rate. 
Analogous art Korolev et al. discloses throttling a rate of invitations to the subset of panel sources for the participants based upon a rate of participation compared against an estimate of participation rate (see Korolev, para [0050], wherein proactive invitations sent to customers and visitors after observation and ranking have a much higher probability of success than automated invitations sent to any or all visitors or customers without ranking. The goal of ranking then is to increase the probability of successful results. PIS 130 has an invitation pacing software IPSW 133 provided thereon and adapted to control or throttle the rate that proactive invitations are sent out to qualified customers and visitors. Pacing proactive invitations is accomplished by a pacing algorithm that takes into account several parameters among which segment activity defined as interaction handling statistics for a segment is considered; and para [0093], wherein the ranking system determines if the observed behavior of the customer is such that the probability value could be realized. A pint system could be implemented that produces a value that can be compared against a system value to determine if a visitor will be solicited for proactive engagement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Frankham, regarding the systems for using online resources to design a clinical study and recruit participants, to have included throttling a rate of invitations to the subset of panel sources for the participants based upon a rate of participation compared against an estimate of participation rate because it would provide an efficiency by providing favorable reviews for products or services involved in the trial or study. Frankham discloses online communities to engage in or join discussions with leads or patients. Using the dynamic management of incoming interactions of Korolev would improve the percentage of participants that will accept the invitations sent.
Allowable Subject Matter
Regarding claims 7 and 18-20 objected to as being dependent upon a rejected base claim, but it appears they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome the Double Patenting rejection. 
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure.
(US Pub No. 2005/0182663; US Pat No. 8,170,971; US Pub No. 2010/0205541; US Pub No. 2003/0191795; US Pub No. 2003/0036944; US Pub No. 2002/0069079; US Pub No. 2003/0028642; US Pub No. 2011/0208822; US Pub No. 2009/0204267; US Pub No. 2012/004183; US Pub No. 2004/0210661; US Pat No. 6,526,392; US Pub No. 2010/0332582; and US Pub No. 2010/0114666).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        11/9/2022